Name: Council Directive 89/679/EEC of 21 December 1989 amending for the fifth time Directive 76/768/EEC on the approximation of the laws of the member states relating to cosmetic products
 Type: Directive
 Subject Matter: chemistry;  technology and technical regulations;  European Union law
 Date Published: 1989-12-30

 Avis juridique important|31989L0679Council Directive 89/679/EEC of 21 December 1989 amending for the fifth time Directive 76/768/EEC on the approximation of the laws of the member states relating to cosmetic products Official Journal L 398 , 30/12/1989 P. 0025 - 0025 Finnish special edition: Chapter 13 Volume 19 P. 0123 Swedish special edition: Chapter 13 Volume 19 P. 0123 COUNCIL DIRECTIVEof 21 December 1989amending for the fifth time Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products(89/679/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 76/768/EEC (4), as last amended by Directive 88/667/EEC (5), establishes, for the purposes of adapting technical requirements laid down by the Directive to technical progress, a procedure for close cooperation between Member States and the Commission within a committee on the adaptation to technical progress of the directives on the removal of technical barriers to trade in the cosmetics products sector; Whereas, in the case of Annexes III to VII, the procedure involving that committee applies until 31 December 1988; whereas the period during which the procedure applies should be extended indefinitely, HAS ADOPTED THIS DIRECTIVE: Article 1The second subparagraph of Article 8 (2) of Directive 76/768/EEC shall be deleted. Article 2This Directive is addressed to the Member States. Done at Brussels, 21 December 1989. For the CouncilThe PresidentE. CRESSONOJ N ° C 256, 9. 10. 1989, p. 68. (1) OJ N ° C 214, 16. 8. 1988, p. 16. (2) OJ N ° C 47, 27. 2. 1989, p. 81, and (3) OJ N ° C 56, 6. 3. 1989, p. 1. (4) OJ N ° L 262, 27. 9. 1976, p. 169. (5) OJ N ° L 382, 21. 12. 1988, p. 46.